Title: To George Washington from Major General Stirling, 9 October 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


          
            Dear Sir
            Aquakanoc [N.J.] Octobr 9: 1778 at Noon
          
          I wrote your Excellency yesterday by one of the fixed Expresses returning to Camp from Philadelphia. soon after which I received yours of the 6th and in order to answer it more fully I rode down to Second River to Converse with Colonel Dayton and the Gentlemen who have more particularly watched the Enemy’s forage boats in their way thro’ New Ark Bay. As to the Sort of forage, they have taken in Short every Sort they Could find, Hay which they have Cheifly packed in Bundles very firm, Indian Corn with Stocks & all, wheat and Rye both threshed & in the Sheaf, they have Gleaned every thing of the kind. three or four large Ships lay for some days at the hither end of the kills, the forage boats were observed to go along side of these, Unload & return to Hackensack R. others went thro’ the Kills unloaded & returned  
            
            
            
            to their busyness of getting more forrage, near one hundred Sail of Vessels from 20 tun to 80 tun have been employed in this way, but I belive they are almost done, few have returned the two last days. one of the Vessels burnt in the Bay by our people, was fitted for the Sea, had 60 puncheons of water on Board, Stalls for 32 horses and was going to take in her hay. I am induced to belive their troops will leave this State very soon, the 15th & another Regiment moved of[f] Yesterday morning, their Second line—Composed of two Brigades, and two Batas. of the 71st are not this morning on the ground they lately Occupied, the Granadr light Infantry and the 57th Regt keep their possition near the New Bridge. An Intelligent man who frequently Crosses the Bay to New York, say’s he has lately had reason to Observe a more than Usual appearance of Industry in fitting out the Transports, but as they lay in different Squads and many of them at a distance from his tract he Could not Judge the Numbers, he thinks several hundreds.
          A Number of proclamations by the Commissioners at New York dated 3d I find have sent out thro’ Eliza: Town for Congress & the Legislature of this State and the Officers of the Army, had I known of it Sooner they should not have been dispersed without the leave of Congress or your Excellency however I belive they will do no Manner of harm, it fully proves & Acknowledges they had no power to do any thing finally but to grant pardons; they have granted these and will not stay to see who will be Intitled to them, they grant no new Inducement to any man to become of their party, and threaten Vengance with a ruined power, which never Could take it, when in its fullest Vigour. In the frantic Ravings of dispair I belive they will do all the Mischeif they Can.
          I have Just received two letters from Govr Livingston—rather than give them by Extract, I shall enclose the original, in Consequence of the present appearances of the Enemy’s going out of this State, I have desired General Winds to order the two Classes mentioned to be held in readiness to march at a Moments Warning, but not to move untill further Order. I am much pleased with the Govrs good humour in wishing me a Safe delivery, I shall ever think it a very Lucky one, If it ends in the manner I have now some hopes it will. I am with Sincere Respect & Esteem your Excellency’s Most Humble Servt
          
            Stirling,
          
          
          4 oClo. I have received your Excellency’s letter of the 7th. I have already informed you that Count Poulasky is gone down to Eggharbour, I have sent such orders to Princetown as If there be occasion the troops fit for Service there may march to the Same place, otherwise all fit to march will come up to Springfeild from whence I shall send them to their Respective Regiments as soon as the duty here will admit.
            
            
            
            Major Monro is Just Come in from Hackensack he thinks there is very little alteration in the Scituation of the Enemy.
          
        